       Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                        Desc: Main
                                 Document Page 1 of 6
                                      UNITED STATES BANKRUPTCY COURT
                                      District of Puerto Rico, San Juan Division
In Re                                                                             Case No: 2:19-bk-5890
SOTO ALBINO, MARIA DEL PILAR
                                                                                  Chapter 13

XXX-XX-2493                                                                       [ ] Check if this is a pre-confirmation amended
                                                                                  plan.
XXX-XX-
                                                                                  [ ] Check if this is a post confirmation amended
                                                                                  plan
Puerto Rico Local Form G                                                             Proposed by:
                                                                                          [X] Debtor(s)
                                                                                          [ ] Trustee
Chapter 13 Plan dated          10/10/2019                                                 [ ] Unsecured creditor(s)

                                                                                  [ ] If this is an amended plan, list below the
                                                                                  sections of the plan that have been changed.




PART 1 Notices

To Debtors:         This form sets out options that may be appropriate in some cases, but the presence of an option on the
                form does not indicate that the option is appropriate in your circumstances or that it is permissible in your
                judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                In the following notice to creditors, you must check each box that applies.

To Creditors:   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
                do not have an attorney, you may wish to consult one. The headings contained in this plan are inserted for
                reference purposes only and shall not affect the meaning or interpretation of this plan.

                If you oppose the plan’  s treatment of your claim or any provision of this plan, you or your attorney must file
                an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless
                otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if
                no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in
                order to be paid under this plan, unless ordered otherwise.

                If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the
                plan on account of such claim : (1) The trustee is authorized to discontinue any further disbursements to related
                claim; (2) The sum allocated towards the payment of such creditor ’   s claim shall be disbursed by the trustee to
                Debtor’  s remaining creditors. (3) If such creditor has received monies from the trustee (Disbursed Payments), the
                creditor shall return funds received in excess of the related claim to the trustee for distribution to Debtor ’
                                                                                                                              s remaining
                creditors. (4) If Debtor has proposed a plan that repays his or her creditors in full, funds received in excess of the
                related claim shall be returned to the Debtor.

                The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether
                or not the plan includes each of the following items. If an item is checked as “
                                                                                               Not included”or if both boxes are
                checked, the provision will be ineffective if set out later in the plan.


 1.1   A limit on the amount of a secured claim, set out in Section 3.2, which may               [X] Included     [ ] Not included
       result in a partial payment or no payment at all to the secured creditor

 1.2   Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                 [ ] Included     [X] Not included
       interest, set out in Section 3.4
 1.3   Nonstandard provisions, set out in Part 8                                                 [X] Included     [ ] Not included

PART 2: Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:



Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 1
       Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                            Desc: Main
                                 Document Page 2 of 6
PMT Amount          Period(s)        Period(s) Totals      Comments
340.00              60               20,400.00
   Subtotals        60               20,400.00
Insert additional lines if needed

    If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
    the payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner:

    Check all that apply.
    [ ] Debtor(s) will make payments pursuant to a payroll deduction order.
    [X] Debtor(s) will make payments directly to the trustee.
    [ ] Other (specify method of payment):

2.3 Income tax refunds:

    Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
    and will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,”Debtor(s) shall
    seek court authorization prior to any use thereof.

2.4 Additional payments:

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 2.4 need not be completed or reproduced.


PART 3: Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

    Check one.
[X] None. If “
             None”is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

    Check one.

    [ ] None. If “
                 None”is checked, the rest of § 3.2 need not be completed or reproduced.

    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

    [X] The Debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental
        secured claim listed below, the Debtor(s) state that the value of the secured claim should be as set out in the column headed
        Amount of Secured Claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a
        secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount
        listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below. If
        no monthly payment is listed below, distribution will be pro-rated according to section 7.2

         The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under
         Part 5 of this plan. If the amount of a creditor ’  s secured claim is listed below as having no value, the creditor’s allowed claim
         will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the
         amount of the creditor’   s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

         The holder of any claim listed below as having value in the column headed Amount of Secured Claim will retain the lien on
         the property interest of the Debtor(s) or the estate(s) until the earlier of:

         (a) Payment of the underlying debt determined under nonbankruptcy law, or

         (b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
         creditor. See Bankruptcy Rule 3015.




Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 2
       Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                              Desc: Main
                                 Document Page 3 of 6
Name of            Estimated Collateral            Value of       Amount of      Amount of       Interest    Monthly        Estimated
creditor           Amount of                       Collateral     Claims         Secured         Rate %      PMT to         Total of
                   Creditor’s                                     Senior to      Claim                       Creditor       Monthly
                   Total Claim                                    Creditor’s                                                PMTs
                                                                  Claim
TOYOTA CREDIT DE   15,132.00    2016 Toyota        10,450.00      0.00           10,450.00       5.50%       303.48         12,139.15
PUERTO RICO
                                Yaris
                                                                                                 40          Starting on
                                                                                                 Months      Plan Month
                                                                                                             14
Insert additional lines as needed.


3.3 Secured claims excluded from 11 U.S.C. § 506.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.

    Check one.
    [ ] None. If “
                 None”is checked, the rest of § 3.5 need not be completed or reproduced.

    [X] The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                               s claim. The Debtor(s)
        request that upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
        the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
        collateral will be treated in Part 5 below.

Name of creditor                                                       Collateral
AEELA                                                                  AEELA - SAVINGS & DIVIDENDS
Insert additional lines as needed.

3.6 Pre-confirmation adequate protection monthly payments (“
                                                           APMP”) to be paid by the trustee.
    [ ] Payments pursuant to 11 USC §1326(a)(1)(C):
Name of secured creditor                $ Amount of APMP                     Comments
None
Insert additional lines as needed.

    Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory
    fee.

3.7 Other secured claims modifications.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.7 need not be completed or reproduced.

PART 4: Treatment of Fees and Priority Claims

4.1 General

           Trustee’ s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be
           paid in full without postpetition interest.

4.2 Trustee’s fees
        Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation
        purposes to be 10 % of all plan payments received by the trustee during the plan term.

4.3 Attorney’
            s fees

    Check one.



Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 3
       Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                             Desc: Main
                                 Document Page 4 of 6
          [X] Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan
          confirmation, according to LBR 2016-1(f).

    OR

          [ ] Fee Application: The attorneys’    fees amount will be determined by the court, upon the approval of a detailed
          application for fees and expenses, filed not later than 14 days from the entry of the confirmation order.

                       Attorney’  s fees paid pre-petition:                                             $ 0.00
                       Balance of attorney’   s fees to be paid under this plan are estimated to be:    $ 4,000.00
                       If this is a post-confirmation amended plan, estimated attorney ’  s fees:       $ 0.00


4.4 Priority claims other than attorney’
                                       s fees and those treated in §§ 4.5, 4.6.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 4.5 need not be completed or reproduced.

4.6 Post confirmation property insurance coverage

    Check one.
    [ ] None. If “
                 None”is checked, the rest of § 4.6 need not be completed or reproduced.

    [X] The Debtor(s) propose to provide post confirmation property insurance coverage to the secured creditors listed below:

Name of creditor insured                        Insurance Company                   Insurance      Estimated            Estimated
                                                                                    coverage       insurance            total payments
                                                                                    beginning date premium to be        by trustee
                                                                                                   paid
TOYOTA CREDIT DE PUERTO RICO                    Eastern America Insurance Company   06/01/2022     50.00                1,600.00

                                                                                                       Disbursed by:
                                                                                                       [X] Trustee
                                                                                                       [ ] Debtor(s)
Insert additional lines as needed.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

    Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked,
    the option providing the largest payment will be effective.

    Check all that apply.

    [ ] The sum of $             .

    [ ]           % of the total amount of these claims, an estimated payment of $               .

    [X] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

    [ ] If the estate of the Debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
        .

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.

    Check one.
    [X] None. If “
                 None”is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims.


Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 4
        Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                        Desc: Main
                                  Document Page 5 of 6
      Check one.
      [X] None. If “
                   None”is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
    contracts and unexpired leases are rejected.

      Check one.
      [ ] None. If “
                   None”is checked, the rest of § 6.1 need not be completed or reproduced.

      [X] Assumed items. Current installment payments will be disbursed either by the trustee or directly by the Debtor(s), as
          specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final
          column includes only payments disbursed by the trustee rather than by the Debtor(s).

Name of creditor                        Description of leased         Current installment   Amount of      Treatment     Estimated
                                        property or executory         payment               arrearage to   of            total
                                        contract                                            be paid        arrearage     payments by
                                                                                                           (Refer to     trustee
                                                                                                           other plan
                                                                                                           section if
                                                                                                           applicable)
JOSE R HERNANDEZ                        RESIDENTIAL LEASE350.00 PER   350.00                0.00                         0.00
                                        MONTHCONTRACT IS RENEWED ON
                                        A MO
                                                                      Disbursed by:
                                                                      [ ] Trustee
                                                                      [X] Debtor(s)
Insert additional lines as needed.

PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1 Property of the estate will vest in the Debtor(s) upon

      Check the applicable box:

      [X] Plan confirmation.
      [ ] Entry of discharge.
      [ ] Other:

7.2 Plan distribution by the trustee will be in the following order:
    (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same
    number.)

      1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
      1. Distribution on Attorney’ s Fees (Part 4, Section 4.3)
      1. Distribution on Secured Claims (Part 3, Section 3.1) –Current contractual installment payments
      2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
      2. Distribution on Secured Claims (Part 3, Section 3.7)
      2. Distribution on Secured Claims (Part 3, Section 3.1) –Arrearage payments
      3. Distribution on Secured Claims (Part 3, Section 3.2)
      3. Distribution on Secured Claims (Part 3, Section 3.3)
      3. Distribution on Secured Claims (Part 3, Section 3.4)
      3. Distribution on Unsecured Claims (Part 6, Section 6.1)
      4. Distribution on Priority Claims (Part 4, Section 4.4)
      5. Distribution on Priority Claims (Part 4, Section 4.5)
      6. Distribution on Unsecured Claims (Part 5, Section 5.2)
      6. Distribution on Unsecured Claims (Part 5, Section 5.3)
      7. Distribution on General Unsecured claims (Part 5, Section 5.1)

      Trustee’
             s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1       Check “None”or list the nonstandard plan provisions



Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 5
       Case:19-05890-EAG13 Doc#:3 Filed:10/10/19 Entered:10/10/19 16:16:46                                   Desc: Main
                                 Document Page 6 of 6
[ ] None. If “
             None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject
matter of the paragraph.

The following plan provisions will be effective only if there is a check in the box “
                                                                                    Included”in § 1.3.
8.2 This Section modifies LBF-G, Part 2, Section 2.3: Income Tax Refunds to be used to fund the plan:
Tax refunds will be devoted each year, as periodic payments, to fund the plan until the plan's completion. The tender of
such payments shall deem the plan modified by such amount, increasing the base without the need of further Notice,
Hearing or Court Order. If the Debtor(s) need(s) to the use all or portion of such "Tax Refunds", Debtor(s) shall seek Court's
authorization prior to any use of funds.

8.3 This Section modifies LBF-G, Part 3: Retention of Lien: The lien holder of any allowed secured claim provided for by the
plan in its Part 3, will retain its lien.


Insert additional lines as needed.

PART 9: Signature(s)


/s/ Roberto L. Mateo Rivera, Esq                                                   Date October 10, 2019
Signature of attorney of Debtor(s)

/s/ MARIA DEL PILAR SOTO ALBINO                                                    Date October 10, 2019

                                                                                   Date October 10, 2019
Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise
optional)


By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
certify(ies) that the wording and order of the provisions in this chapter 13 plan are identical to those contained in Local
Form G (LBF-G), other than any nonstandard provisions included in Part 8.




Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 6
